Citation Nr: 1225050	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of SMC based on loss of use of a creative organ.  In his May 2005 claim for compensation, the Veteran expressed that his loss of use was due to his service connected diabetes mellitus.  Per the Veteran, he began to experience loss of use in the summer of 2005 which was around the same time he started to have foot symptomatology.  When examined in August 2007, the examiner related that erectile dysfunction began in 2004.  The examiner opined that erectile dysfunction was less likely as not caused by the Veteran's service connected diabetes mellitus.  The examiner stated that the Veteran reported having erectile dysfunction since at least 2004 which is prior to the diagnosis of diabetes mellitus.  She expressed that the Veteran's erectile dysfunction was most likely secondary to his long standing hypertension and its treatment.  

In statements received in April 2008 and March 2009, the Veteran expressed that the VA examiner recorded an inaccurate medical history.  Per the Veteran, he did not report that his erectile dysfunction started in 2004 but rather that his erectile dysfunction started around the same time as his foot symptomatology and his diagnosis of diabetes mellitus in 2005.  Treatment records show that while the Veteran started to complain about foot problems in mid 2005 and it was found in August 2005 there was a report of diabetic findings.  

In light of the Veteran's competent and credible testimony, we find that another VA opinion is warranted.  In this regard, a review of the record shows that the Veteran has consistently reported foot problems and loss of use in 2005.  It appears that the opinion rendered in August 2007 did not take the above into consideration.  VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  We find that another VA opinion is warranted for proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion for the purpose of identifying the etiology of the Veteran's erectile dysfunction.  The claims folder must be made available to the examiner.  After review of the claims folder to include the Veteran's lay statements regarding onset, the examiner should provide an opinion as to whether it is at least as likely as not that the erectile dysfunction was caused by the service connected diabetes mellitus.  A rationale should be provided for all opinions expressed.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


